Judgment, Supreme Court, New York County (Roberts, J.), rendered on January 16, 1987, convicting defendant upon a plea of guilty of robbery in the second degree; and judgment of said court rendered January 21, 1987, convicting defendant upon a plea of guilty of attempted robbery in the third degree and of bail jumping in the first degree, and sentencing defendant under the January 16, 1987 judgment to five to ten years’ imprisonment, to run consecutively to two concurrent terms of two to four years’ imprisonment imposed under the January 21, 1987 judgment, both unanimously affirmed. The sentences were to be served consecutively to the unserved portion of an earlier sentence (Roberts, J., at plea and sentence under indictment #5937/85; Rothwax, J., at plea and sentence under indictments #7695/86 and #7755/86).
We are unpersuaded that the sentence imposed was unduly harsh or severe. Taking into account, "among other things, the crime charged, the particular circumstances of the individual before the court and the purpose of a penal sanction”, we perceive no abuse of discretion warranting a reduction in sentence. (People v Farrar, 52 NY2d 302, 305.)
Further, defendant was sentenced in accordance with his plea bargain and within statutory guidelines. Having received the benefit of his bargain, defendant should be bound by its *451terms.” (People v Felman, 141 AD2d 889, 890, Iv denied 72 NY2d 918.) Concur — Sullivan, J. P., Ross, Asch, Kassal and Smith, JJ.